Citation Nr: 1503216	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-11 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy.  

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In an April 2009 statement, the Veteran raised the issue of whether he was unemployable due, in whole and in part, to service-connected diabetes mellitus.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In May 2014, the Board granted service connection for a separate 10 percent rating, but no more, for peripheral neuropathy of the right lower extremity and remanded the rest of the remaining issue for further development.  As the Board's decision regarding peripheral neuropathy of the right lower extremity was not appealed or reconsidered, it became final the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Thus, the issue of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is not before the Board.

In June 2014, the Appeals Management Center granted service connection for peripheral neuropathy of the upper left extremity, peripheral neuropathy of the upper right extremity, and peripheral neuropathy of the lower left extremity.  As the Veteran has not appealed the ratings or effective dates assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to rating the diabetes mellitus, page 6 of the June 2010 VA diabetes mellitus examination indicates that the Veteran is limited in performing strenuous activities because of chest pain, shortness of breath and right foot pain.  It is unclear if the shortness of breath and chest pain are due to the service-connected heart condition or the diabetes mellitus.  Therefore, a new examination is needed to address whether the Veteran has any limitation on physical activity due to diabetes mellitus alone and to specifically determine if the shortness of breath, chest pain, and right foot pain are due to the diabetes mellitus or some other condition.  Moreover, if the examiner finds there is no limitation of physical activity because of diabetes mellitus, he or she must explain the note from the June 2010 examination, indicating the Veteran is limited in his activities because of shortness of breath, chest pain, and right foot pain.  

With respect to TDIU, a VA examination is needed to address whether the combined effect of the Veteran's service-connected disabilities precludes substantially gainful employment given his education and work experience.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.  

The examiner is to determine (1) whether the Veteran has any limitation on physical activity due to diabetes mellitus alone and (2) whether the shortness of breath, chest pain, and right foot pain noted in June 2010 VA examination report are due to the diabetes mellitus or some other condition.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  

The examiner is to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, individually or together, preclude obtaining and maintaining substantially gainful employment given his education and work experience, but not considering his age or nonservice-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




